 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD WILLIAM WARD,                           1:18-cv-01006-DAD-GSA-PC
12                   Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                    RECOMMENDING THAT THIS CASE BE
13         vs.                                      DISMISSED. WITH PREJUDICE, FOR
                                                    FAILURE TO STATE A CLAIM
14   DR. JEFFREY D. SHEIN, Ph.D.,                   (ECF No. 15.)
15                   Defendant.                     OBJECTIONS, IF ANY, DUE IN
                                                    FOURTEEN (14) DAYS
16

17

18

19

20             Ronald William Ward (“Plaintiff”) is a civil detainee at Coalinga State Prison in Coalinga,
21   California proceeding pro se and in forma pauperis with this civil rights action pursuant to 42
22   U.S.C. § 1983. On July 26, 2018, Plaintiff filed the Complaint commencing this action. (ECF
23   No. 1.)
24             On May 23, 2019, the court screened the Complaint and issued an order dismissing the
25   Complaint for failure to state a claim, with leave to file an amended complaint within thirty days.
26   (ECF No. 6.) The thirty-day deadline has now expired and Plaintiff has not filed an amended
27   complaint or otherwise responded to the court’s order. As a result, there is no pleading on file
28   which sets forth any claims upon which relief may be granted.

                                                       1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:
 2          1.      Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), this case be
 3                  DISMISSED, with prejudice, based on Plaintiff’s failure to state a claim upon
 4                  which relief may be granted under § 1983; and
 5          2.      The Clerk be directed to CLOSE this case.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 8   (14) days from the date of service of these findings and recommendations, Plaintiff may file
 9   written objections with the court.    Such a document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16      Dated:     July 18, 2019                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
